Citation Nr: 0415069	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a fee basis medical identification card.

2.  Entitlement to payment or reimbursement for expenses 
incurred in connection with unauthorized private medical 
services.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private physician




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

According to the available evidentiary record, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a decision dated in April 2002 by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in New York, New York.  The 
veteran submitted his notice of disagreement (NOD) with this 
decision in April 2002 and a statement of the case (SOC) was 
issued in May 2002.  The veteran perfected his appeal to the 
Board in August 2002.  The Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York forwarded the 
case to the Board.  

In October 2002, the veteran testified before the undersigned 
Veterans Law Judge at a hearing on appeal held at the RO 
(Travel Board hearing).  A copy of the hearing transcript is 
associated with the claims file.

In March 2003, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In compliance with the Board's remand, 
the MAS associated copies of the veteran's MAS file, some VA 
medical records and Social Security Administration (SSA) 
records with the record and obtained a physician review of 
the record and an opinion on VA facilities and treatment 
options available at the Northpoint VA Medical Center (VAMC) 
and the veteran's geographical access to that VAMC.  Although 
the MAS complied with portions of the March 2003 Board 
remand, the MAS did not ask the veteran to supply the 
requested health care provider, treatment or expense 
information; did not seek authorization for release of, or 
obtain pertinent private medical records; did not provide the 
veteran or his representative with the notice required under 
the holdings in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002); did 
not provide pertinent law and regulations affecting the 
issues on appeal; and did not adjudicate the issue of 
entitlement to payment or reimbursement for expenses incurred 
in connection with unauthorized private medical services.  
Moreover, since the other development was not done before the 
record was sent to a VA physician for a review of the 
evidence and an opinion, his review was insufficient and 
failed to comply with the Board remand instructions.  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
previous March 2003 remand and the provisions of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board also observes that, in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  In May 
2004, the Board received copies of a VA Form 646, Statement 
of Accredited Representation in Appealed Case, dated April 
14, 2004, along with a duplicate copy of an earlier March 
2004 statement, from the appellant.  A waiver of initial 
consideration by the AOJ did not accompany the submission, 
but as the statements are duplicative of those already in the 
record, due process does not require remand of the case to 
the RO for initial consideration.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the March 2003 Board remand and the 
notice and duty to assist provisions of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for the 
above reasons, a remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The MAS should send a letter to the 
veteran, with a copy to his 
representative, and ask for additional 
information pertaining to the apparent 
payment or reimbursement for expenses 
incurred in connection with private 
medical services and medications he is 
seeking.  He should be asked to provide 
the information necessary to complete 
such a claim including the specific dates 
of treatment received, nature of the 
disability treated and treatment provided 
as well as the name and address of the 
treatment provider and the total amount 
of medical expenses incurred for which he 
is seeking reimbursement.  The MAS should 
also ask the veteran to identify all 
health care providers, who have treated 
him for his service-connected PTSD.  
Then, the MAS should secure the necessary 
releases for medical treatment records 
for identified health care providers, to 
include the Hillside Hospital, the 
Babylon Vet Center, and Drs. Ditkowsky 
and Gold, and obtain any records not 
already associated with the claims file.  
If records are not available, the 
provider should so state.  In addition, 
the MAS should obtain VA inpatient and 
outpatient medical records pertaining to 
psychiatric treatment for PTSD for the 
period from December 17, 1997 to April 2, 
2002 and from August 28, 2003 to the 
present that are not already associated 
with the claims file.  All records 
obtained should be added to the claims 
file.  The MAS should document its 
efforts in this regard in the claims 
file, as well as all responses received.  
If the veteran's treatment records cannot 
be located, the MAS should so note.

2.  The MAS should review the entire file 
and ensure for both issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2002)) is 
fully satisfied, to include associating 
the veteran's medical administrative 
services (MAS) folder and ensuring that 
copies of the veteran's application for a 
fee basis medical identification card, 
are associated with the claims file.  In 
a letter to the veteran, with a copy to 
his representative, the MAS must inform 
the claimant (1) about the information 
and evidence not of record that is 
necessary to substantiate his eligibility 
for fee-basis medical services and 
reimbursement claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issues on appeal.

3.  Following completion of items 1 and 2 
above, the MAS should arrange to have a 
physician review the record, including 
the MAS folder.  Following a review of 
the documents in the file, the physician 
should offer an opinion as to whether: 
(1) the VA Medical Center at Northport 
had, or has, the facilities to provide 
necessary care and services for the 
veteran's service-connected PTSD (to 
include ECT) or whether such services 
must be obtained from a private treatment 
provider; (2) the veteran has geographic 
access to the VA Medical Center at 
Northport.  A complete rationale for any 
opinion expressed should be in the 
report.

4.  The MAS should review the physician's 
opinion to ensure that requirements of 
the foregoing requests have been 
satisfied.  If they have not, the opinion 
should be returned for any corrective 
action.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the MAS should 
readjudicate the appellant's claims for a 
fee basis card and for payment or 
reimbursement of unauthorized private 
medical expenses, as appropriate.  Full 
reasons and bases for the determinations 
rendered should be provided.  If any 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
listing the issues on appeal and 
including all pertinent laws and 
regulations, for example, 38 U.S.C.A. 
§§ 1703, 1710 and 1728; 38 C.F.R. 
§ 3.102, 3.159, 17.37, 17.52, 17.53, 
17.54, 17.55, 17.56, 17.120, 17.121, 
17.123-17.133.  They should be afforded 
the appropriate time period in which to 
respond with written or other argument 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until notified by the MAS.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




